DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on April 6, 2021.  Claims 1-2, 4-5, 7-11, and 13-15 are pending in the application.
Status of Objections and Rejections
All objections from the previous office action are withdrawn in view of Applicant’s amendment.
The rejection of claims 3, 6, and 12 is obviated by Applicant's cancellation.
New grounds of rejection under 35 U.S.C. §103 are necessitated by the amendments.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4, 7-10, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazawa (U.S. Patent Pub. 2010/0252432, provided in IDS filed on March 7, 2019) in view of Gambert138 (U.S. 4,894,138, provided in IDS filed on March 7, 2019 and referred as Gambert138 thereafter).
Regarding claim 1, Kitazawa discloses an electrochemical oxygen sensor (Fig. 1; [0046] line 1: an electrochemical oxygen sensor 1) comprising: 
a holder (Fig. 1; [0048] line 2: a holder body 9); 
a positive electrode (Fig. 1; [0050] line 2: a cathode 4); 
a negative electrode (Fig. 1; [0050] lines 5-6: an anode 8); and 
an electrolyte solution (Fig. 1; [0050] line 5: an electrolyte solution 7), 

wherein the electrolyte solution contains a chelating agent ([0059] lines 1-2: the electrolyte solution containing a chelating agent), and
the negative electrode (Fig. 1; [0050] lines 5-6: an anode 8) contains Sn ([0020] line 1: the anode composed of tin (Sn) is preferable).

Kitazawa does not explicitly disclose the molar concentration of the chelating agent is 1.4 mol/L or higher.
However, Kitazawa teaches the concentration of the chelating agent in the electrolyte solution 7 is particularly preferably not less than 1.0 mol/liter ([0079] lines 2-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kitazawa by using the chelating agent at a molar concentration as claimed because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Kitazawa does not explicitly disclose the electrolyte solution contains citric acid.
However, Gambert138 teaches an electrochemical measurement cell in such a way that the proton capacity of the electrolyte is increased without further admixtures 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kitazawa by incorporating citric acid in the electrolyte solution as taught by Gambert138 because the citric acid improves the conductivity of the electrolyte (Gambert138, Col. 2, lines 36-37) and achieve a better linearity of the measurement signal and a longer lifetime of the entire measurement cell (Gambert138, Col. 2, lines 22-28).
The designation “as the chelating agent” is deemed to be to be statements with regard to the intended use.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2114(II).  Here, the sensor as taught by modified Kitazawa and Gambert138 is identical to the presently claimed structure and has the same composition (i.e., citric acid) in the electrolyte as the presently claimed compound and would therefore work as the chelating agent as recited in the claim.


However, Gambert138 teaches the pH range of the electrolyte can be adjusted between 3 and 7 by adding a zwitterion buffer (Col. 3, lines 21-23) because if the pH is less than 3, the acid environment would decompose water and liberate hydrogen which is undesirable as it consumes the anode material (Col. 3, lines 14-19); and if the pH is greater than 7, the basic environment would have an undesirable effect on the CO2 stability of the sensor (Col. 1, lines 52-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kitazawa by setting the pH value of the electrolyte solution as claimed because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claim 4, Kitazawa and Gambert138 disclose all limitations of claim 1 as applied to claim 1.  Kitazawa does not explicitly disclose the electrolyte solution contains citrate.
However, Gambert138 teaches for monocarboxylic acids as acid electrolytes, the degree of dissociation of these acids is so slight that the conductivity needed for an oxygen measurement cannot be achieved unless salts of these acids are added (Col. 1, lines 23-28).


Regarding claim 7, Kitazawa and Gambert138 disclose all limitations of claim 1 as applied to claim 1.  Kitazawa does not explicitly disclose the electrolyte solution has a pH of not less than 3.75 and not more than 5.75.
However, Gambert138 teaches the pH range of the electrolyte can be adjusted between 3 and 7 by adding a zwitterion buffer (Col. 3, lines 21-23) because if the pH is less than 3, the acid environment would decompose water and liberate hydrogen which is undesirable as it consumes the anode material (Col. 3, lines 14-19); and if the pH is greater than 7, the basic environment would have an undesirable effect on the CO2 stability of the sensor (Col. 1, lines 52-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kitazawa by setting the pH value of the electrolyte solution as claimed because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claim 8, Kitazawa and Gambert138 disclose all limitations of claim 1 as applied to claim 1.  Kitazawa does not explicitly disclose the electrolyte solution further contains acetic acid and salts of the compound.
However, Gambert138 teaches acid electrolytes used in the oxygen sensor can be monocarboxylic acids such as acetic acid (Col. 1, lines 23-24).  The degrees of dissociation of these acids is slight that the conductivity needed for an oxygen measurement cannot be achieved unless salts of these acids are added (Col. 1, lines 17-18, 23-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kitazawa by incorporating acetic acid and salts of the compound (Gambert138, Col. 1, line 28: salts of these acids) into acid electrolytes as taught by Gambert138 because the combined acetic acid and its salts are suitable acid electrolyte for oxygen gas sensor to obtain sufficient conductivity (Gambert138, Col. 1, lines 17-18, 23-28).

Regarding claim 9, Kitazawa teaches the negative electrode is substantially lead free ([0060] lines 8-10: electrochemical oxygen sensors have been demanded which are low in environmental load without the use of lead or the like; [0061] lines 1-4: Accordingly, the material for the anode 8 is preferably tin in that no hydrogen generation due to local corrosion is caused in the electrolyte solution 7 containing the chelating 

Regarding claim 10, Kitazawa discloses an electrochemical oxygen sensor (Fig. 1; [0046] line 1: an electrochemical oxygen sensor 1) comprising: 
a holder (Fig. 1; [0048] line 2: a holder body 9); 
a positive electrode (Fig. 1; [0050] line 2: a cathode 4); 
a negative electrode (Fig. 1; [0050] lines 5-6: an anode 8); and 
an electrolyte solution (Fig. 1; [0050] line 5: an electrolyte solution 7), 
the positive electrode, the negative electrode, and the electrolyte solution being contained in the holder (Fig. 1: showing the cathode 4, the anode 8, and the electrolyte solution 7 are contained in the holder body 9), 
wherein the electrolyte solution contains a chelating agent ([0059] lines 1-2: the electrolyte solution containing a chelating agent).

Kitazawa does not explicitly disclose the molar concentration of the chelating agent is 1.4 mol/L or higher.
However, Kitazawa teaches the concentration of the chelating agent in the electrolyte solution 7 is particularly preferably not less than 1.0 mol/liter ([0079] lines 2-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kitazawa by using the chelating agent at a molar concentration as claimed because in the case where the claimed prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Kitazawa does not explicitly disclose the electrolyte solution has a pH of not less than 2.09 and not more than 7.40.
However, Gambert138 teaches the pH range of the electrolyte can be adjusted between 3 and 7 by adding a zwitterion buffer (Col. 3, lines 21-23) because if the pH is less than 3, the acid environment would decompose water and liberate hydrogen which is undesirable as it consumes the anode material (Col. 3, lines 14-19); and if the pH is greater than 7, the basic environment would have an undesirable effect on the CO2 stability of the sensor (Col. 1, lines 52-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kitazawa by setting the pH value of the electrolyte solution as claimed because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Kitazawa does not explicitly discloses the electrolyte solution contains citrate as the chelating agent.
However, Gambert138 teaches for monocarboxylic acids as acid electrolytes, the degree of dissociation of these acids is so slight that the conductivity needed for an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kitazawa by incorporating salts of the acid into the acid electrolyte as taught by Gambert138 because the salts of the acids would increase the conductivity of the acid electrolytes (Gambert138, Col. 1, lines 23-28).  Although Gambert138 also teaches the polyfunctional acids, such as citric acid, do not need addition of conductivity-boosting salts (Gambert138, Col. 2, lines 28-30; 35-37), it would have been obvious to one of ordinary skill in the art to add the conductivity-boosting salts for further increasing electrolyte conductivity.
The designation “as the chelating agent” is deemed to be to be statements with regard to the intended use.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2114(II).  Here, the sensor as taught by Kitazawa and Gambert138 is identical to the presently claimed structure and has the same composition (i.e., citrates) in the electrolyte as the presently claimed compound and would therefore work as the chelating agent as recited in the claim.

Regarding claim 13, Kitazawa and Gambert138 disclose all limitations of claim 10 as applied to claim 10.  Kitazawa and Gambert138 do not explicitly disclose the electrolyte solution has a pH of not less than 3.75 and not more than 5.75.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kitazawa and Gambert138 by setting the pH value of the electrolyte solution as claimed because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claim 14, Kitazawa and Gambert138 disclose all limitations of claim 10 as applied to claim 10.  Kitazawa does not explicitly disclose the electrolyte solution further contains acetic acid and salts of the compound.
However, Gambert138 teaches acid electrolytes used in the oxygen sensor can be monocarboxylic acids such as acetic acid (Col. 1, lines 23-24).  The degrees of dissociation of these acids is slight that the conductivity needed for an oxygen measurement cannot be achieved unless salts of these acids are added (Col. 1, lines 17-18, 23-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kitazawa and Gambert by 

Regarding claim 15, Kitazawa teaches the negative electrode is substantially lead free ([0060] lines 8-10: electrochemical oxygen sensors have been demanded which are low in environmental load without the use of lead or the like; [0061] lines 1-4: Accordingly, the material for the anode 8 is preferably tin in that no hydrogen generation due to local corrosion is caused in the electrolyte solution 7 containing the chelating agent, resulting in low environmental loads; thus the material of the anode, i.e., the negative electrode, is deemed to be substantially lead free).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazawa in view of Gambert138, and further in view of Tao (U.S. Patent Pub. 2003/0143440).
Regarding claim 2, Kitazawa and Gambert138 disclose all limitations of claim 1 as applied to claim 1.  Kitazawa and Gambert138 do not explicitly disclose the negative electrode contains a Sn-Sb alloy.
However, Tao teaches an electrochemical devices capable of operation as either as fuel cells or batteries ([0002] lines 2-3).  The node comprises a metal or alloy ([0059] lines 1-2), such as antimony, tin, or combinations thereof ([0059] lines 5-10).  An example of anode comprised antimony alloy with 10% tin ([0125] lines 9-11).  Thus, Tao teaches the negative electrode contains a Sn-Sb alloy ([0125] lines 9-11).
.
Claim(s) 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazawa in view of Gambert138, and further in view of Tantram (U.S. 4,132,616).
Regarding claim 5, Kitazawa and Gambert138 disclose all limitations of claim 1 as applied to claim 1.  Kitazawa and Gambert138 do not explicitly disclose the electrolyte solution contains trisodium citrate or tripotassium citrate.
However, Tantram teaches an electro-chemical gas sensor (Col. 1, lines 4-5), such as oxygen (Col. 1, line 14).  Suitable electrolytes for use in the sensor include potassium citrate (Col. 5, lines 50-52).  Thus, Tantram teaches the electrolyte solution contains tripotassium citrate (Col. 5, lines 50-52), as evidenced by Wikipedia that potassium citrate (also known as tripotassium citrate) is a potassium salt of citric acid with the molecular formula K3C6H5O7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kitazawa and Gambert138 by utilizing tripotassium citrate as the electrolyte as taught by Tantram.  The suggestion for doing so would have been that tripotassium citrate is a suitable material for the 

Regarding claim 11, Kitazawa and Gambert138 disclose all limitations of claim 10 as applied to claim 10.  Kitazawa and Gambert138 do not explicitly disclose the electrolyte solution contains trisodium citrate or tripotassium citrate.
However, Tantram teaches an electro-chemical gas sensor (Col. 1, lines 4-5), such as oxygen (Col. 1, line 14).  Suitable electrolytes for use in the sensor include potassium citrate (Col. 5, lines 50-52).  Thus, Tantram teaches the electrolyte solution contains tripotassium citrate (Col. 5, lines 50-52), as evidenced by Wikipedia that potassium citrate (also known as tripotassium citrate) is a potassium salt of citric acid with the molecular formula K3C6H5O7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kitazawa and Gambert138 by utilizing tripotassium citrate as the electrolyte as taught by Tantram.  The suggestion for doing so would have been that tripotassium citrate is a suitable material for the electrolyte in an oxygen sensor and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are unpersuasive in light of new grounds for rejection.  
not possible to adjust the pH to less than 9 (page 12, para. 4, lines 1-2).  Thus, Kitazawa cannot be combined with Gambert138 to arrive at the pH range of 2.09 to 7.40 of the electrolyte solution (page 12, para. 4, lines 3-4).  Further, Applicant provides the evidence that Kitazawa discloses the oxygen sensors (Table 1, test numbers 10-13) within a pH range of electrolyte solution from 10.61 to 14.00 having shorter response speed (page 13), while the instant application shows improved service life of the oxygen sensors compared to the comparative example 1 (Specification, Table 1, [0046]-[0047]) that Applicant alleges has substantially the same configuration as that of the test number 12 of Kitazawa and is not obvious (page 14).  This argument is unpersuasive because (1) non-preferable conditions does not mean “teaching away” and lower pH value of the electrolyte solution is still within the ambit of one of ordinary skill in the art; (2) the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Here, the pH value of the electrolyte solution is only one of the conditions for improving the performance of oxygen sensors.  Other conditions, for example, the chelating agent, must be considered.  In the present invention, the electrolyte solutions contains citric acid or citrates as the chelating agent, which are acidic and inevitably lower the pH of the electrolyte solutions.  Thus, the adjustment of the pH value of the 
Further, although Kitazawa aims to improve the response time, Gambert138 aims to achieve a longer lifetime of the entire measurement cell (Col. 2, lines 27-28) by using aqueous solution of an organic acid as the electrolyte (Col. 2, lines 29-30), the pH of which pH is adjusted between 3 and 7 (Col. 3, lines 21-23).  It would have been obvious to one of ordinary skill in the art to modify Kitazawa by Gambert138 to optimize the pH value of the electrolyte solution within the range as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795